Citation Nr: 0004401	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-27 502	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that rating action, the RO denied 
service connection for residuals of a left knee injury.  


REMAND

In a statement dated in January 2000, the veteran's 
representative contended that the veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury is meritorious because the veteran injured this 
joint during his active service.  Upon a complete and 
thorough review of the record, the Board opines that, before 
an equitable disposition may be made of this claim, further 
development of the evidence must be sought.  

In this regard, the Board notes that included in the 
veteran's claims folder are copies of two Morning Reports 
dated in September 1951.  No additional service medical 
records are contained in the claims file.  

Additional documentation in the claims file indicates that in 
August 1996 the RO was informed by the National Personnel 
Records Center (NPRC) that the veteran's service medical 
records were not on file at the agency and were presumed to 
have been destroyed in the 1973 fire.  Following this 
communication, the veteran executed NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data 
(Form 13055), as well as NA Form 13075, Questionnaire About 
Military Service (Form 13075), and returned the documents to 
the RO in November 1996.  In the completed Form 13055, the 
veteran explained that he had received treatment for his left 
knee at a hospital in Frankfurt, Germany for six to eight 
weeks in the summer of 1951.  

Later in November 1996, the RO sent the completed Form 13055 
and Form 13075 to the NPRC along with another request for the 
veteran's complete service medical records.  (In a January 
1997 statement, the veteran informed the RO that he thought 
that he had been hospitalized in Mannheim, Germany.)  In 
April 1997, the NPRC furnished the RO with the copies of the 
two Morning Reports dated in September 1991 and also advised 
the RO that no other service medical records were available.  
Thereafter, in November 1997, the RO asked the NPRC to search 
for service medical records reflecting left knee treatment 
that the veteran may have received between June and September 
1991 in Mannheim, Germany.  The RO responded in January 1998 
that the records could not be reconstructed.  

Further review of the claims folder indicates that, in 
September 1998, the RO asked the veteran to furnish 
information concerning all treatment that he may have 
received for his left knee since his discharge from service.  
The veteran replied in a writing received later in that month 
that he had been treated only at the James J. Howard VA 
facility.  Records concerning the veteran's treatment at this 
medical facility have been obtained and associated with the 
claims file.  

According to the May 1997 rating decision as well as the May 
1999 supplemental statement of the case, the RO has denied 
the issue of entitlement to service connection for residuals 
of a left knee injury on the basis that the claim is not well 
grounded.  The RO has explained that the record contains no 
evidence that a left knee disability had been incurred in, or 
aggravated by, the veteran's active military duty.  Because 
the RO has already made several attempts to obtain the 
veteran's service medical records and these efforts have 
proven to be unsuccessful, the veteran's service medical 
reports appear to be unavailable.  Importantly, however, the 
Board believes that it would be premature to conclude that 
all evidence necessary for an equitable disposition of the 
veteran's service connection claim has been obtained.  
Especially due to the fact that the veteran's claim is a 
fire-related case, further effort must be made to develop the 
record by assembling alternative types of available evidence.

The existing record indicates that the veteran's application 
for benefits is incomplete.  When an application for benefits 
is incomplete, the Secretary has a duty under 38 U.S.C.A. 
§ 5103(a) to inform the claimant of what evidence is 
necessary to complete or substantiate the claim, including 
evidence likely to render the claim plausible, or well-
grounded.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Voerth v. West, 13 
Vet. App. 117 (1999).

Beyond its duty under 38 U.S.C.A. § 5103(a), VA has no 
statutory duty prior to a finding that a claim is well 
grounded to assist a claimant in developing additional 
evidence pertinent that claim.   38 U.S.C.A. § 5107(a) (West 
1991); Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  However, 
because this case involves a matter in which the medical 
records of the veteran from service are unavailable and 
presumed destroyed in the fire of 1973 at the NPRC, 
additional principles are to be observed by VA.  The 
Department of Veterans Affairs Adjudication Procedure Manual 
provides that alternate sources of evidence may be utilized 
in fire-related cases.  Documents from the following non-
exhaustive list may be submitted:  statements from service 
medical personnel, "buddy" certificates or affidavits, state 
or local accident and police reports, employment physical 
examinations, medical evidence from hospitals, clinics and 
private physicians by which or by whom a veteran may have 
been treated (especially soon after discharge), letters 
written during service, photographs taken during service, 
pharmacy prescription records, and insurance examinations.  
VA Adjudication Procedure Manual, M21-1, Part III, Paragraph 
4.25 (c) and 4.29 (b) (October 6, 1993) previously numbered 
as 4.06 and 4.07.  The veteran should be informed of the 
types of alternative evidence that he may submit.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should advise the veteran in 
writing that his service medical records 
are unavailable and presumed destroyed 
and that he can submit alternative 
evidence to support his contention that 
service connection is warranted for 
residuals of a left knee injury.  This 
evidence may take the following forms 
(although he may submit any other 
evidence that he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated (especially soon after 
discharge), letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  A copy of 
the RO's notice to the veteran concerning 
his opportunity to submit alternative 
evidence should be placed in the claims 
file. 

2.  After the veteran has been given an 
appropriate amount of time in which to 
submit additional evidence, the RO should 
then review his claims file.  Any 
additional development indicated by any 
evidence received pursuant to paragraph 1 
of this Remand should be undertaken.  
Thereafter, the RO should again review 
the entire record and adjudicate the 
veteran's claim for service connection 
for residuals of a left knee injury.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



